DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ARTHUR MELTON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3778

                         [February 20, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 15-011264CF10A.

  Arthur Melton, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.